Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Amendment of 05/13/2022, Applicant amended claims 1 and 6. Claims 1-10 are presently pending. The prior art of record does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1 and 6 comprising, inter alia, an endoscope comprising: a first operation knob and a second operation knob to carry out rotation regulation of the first operation knob; a movable plate being movable between a first position and a second position; a support plate; an elastic member disposed between the support plate and the movable plate and being compressed and deformed between the support plate and movable plate when the movable plate moves from the first position to the second position; a cam member having a cam surface that includes a first inclined surface and a second inclined surface with respect to the predetermined axis, the cam surface abutting against part of the movable plate; and a click mechanism that includes a click spring and a click cam plate holds the cam member at the first position and second position, wherein a first torque displacement with respect to the a first rotation angle of the second operation knob on the first inclined surface is larger than a second torque displacement with respect to a second rotation angle of the second operation knob on the second inclined surface. 
Neither Fujii nor Hoshino (US 2014/0058323 A1) teach or otherwise render obvious the claimed inventions wherein the cam member has a cam surface that includes a first inclined surface and a second inclined surface with respect to the predetermined axis and wherein a first torque displacement with respect to the a first rotation angle of the second operation knob on the first inclined surface is larger than a second torque displacement with respect to a second rotation angle of the second operation knob on the second inclined surface, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795